Citation Nr: 0101115	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-02 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease L3-S1 with disc space bulging and severe loss of 
motion, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel





INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980 and from February 1991 to March 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a 20 percent evaluation 
for the veteran's lumbar disability.  Pursuant to an August 
2000 rating, the RO recharacterized the disability to that 
set forth on the title page of this decision and increased 
the rating to a 40 percent disablement.

The case was previously before the Board in May 1999, at 
which time it was Remanded to obtain additional records and 
to afford the veteran a comprehensive medical examination.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The lumbar disability is reflected by no more than a 
severe level of intervertebral disc syndrome with 
intermittent relief from recurring attacks. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for degenerative joint disease L3-S1 with disc space bulging 
and severe loss of motion have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

After a comprehensive review of the record, the Board is of 
the opinion that the medical history of this disability for 
the pertinent period is fairly summarized by the VA medical 
opinion memoranda dated in August and September 1999.  

The veteran was afforded a spinal cord examination in August 
1999.  He was in no acute distress.  Flare-ups were reported 
as precipitated by movement and exertion.  Rest alleviated 
the condition.  Frequency was reported as intermittent.  
Severity was reported as moderate lasting a few days with 
pain and weakness.  Cranial nerves were intact.  Motor 
examination was 5/5 in all extremities.  Sensory was intact 
in all modalities.  Deep tendon reflexes were bilaterally 
symmetric with bilateral down going toes.  Coordination and 
gait were normal.  The veteran had positive straight leg 
raising bilaterally.  Diagnosis was low back strain with no 
evidence of neurologic deficits or neurologic involvement of 
the lower back.

An examination of the spine was also afforded on the same day 
in August 1999.  He reported constant pain with a severity of 
3-4 on a 1-10 scale.  He reported "occasional" radiation 
down the left leg.  He reported flare-ups two to three time 
per year but variable with pain reported a 15 on a 1-10 
scale.  He reported that precipitating factors were 
unpredictable.  Alleviating factors included a heating pad.  
Range of motion testing showed flexion to 35 degrees; 
extension to 8 degrees with severe pain in the lower back; 
rotation to 20 degrees bilaterally; and lateral flexion to 25 
degrees left and 30 degrees right.  Pain was reported in all 
ranges.  There was tenderness over the para-spinal muscles, 
left greater than right.  There was spasm in the left para-
spinal muscles that were also reported as very firm and 
tender.  

The veteran was afforded another VA neurological examination 
in September 1999.  The veteran described intermittent 
numbness in the left lower extremity.  The veteran reported 
constant pain without functional loss and sporadic flare-ups.   
Motor was 5/5 in all extremities.  Sensory was intact in all 
modalities in all extremities.  Deep tendon reflexes were 
reported 2/4 bilaterally.  Coordination, gait and stance were 
normal.  The absence of any major nerve involvement was 
noted.  There was no atrophy.  MRI revealed degenerative 
joint disease of the low spine.  Diagnosis was low back pain 
with evidence of degenerative disc disease on prior MRI.  
There were no neurologic deficits.  

Outpatient treatment records through November 1999 show the 
veteran reporting numbness lower extremity seemed to be 
coming more frequently.  Range of motion was reported as 
restricted.  However, the veteran denied loss of sensation, 
foot drop or gait change.  Pain was described as sharp and 
stabbing, lasting about 10-15 seconds.  Strength was 5/5 with 
intact sensation.  He was prescribed a TENS unit.

Under the provisions of Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), a 40 percent evaluation is 
warranted for severe limitation of motion; a 20 percent 
evaluation is warranted for moderate limitation of motion; a 
10 percent evaluation is warranted for slight limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292.

Under the provisions of Diagnostic Code 5293 (intervertebral 
disc syndrome), a 60 percent evaluation is warranted where 
the disorder is pronounced with little intermittent relief, 
there is sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there are neurologic findings, 
such as absent ankle jerk, appropriate to the site of the 
diseased disc; a 40 percent evaluation is warranted where the 
disorder is severe with intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted where the 
disorder is moderate with recurring attacks; a 10 percent 
evaluation is warranted where the disorder is mild. 38 C.F.R. 
§ 4.71a, Code 5293.

Under the provisions of Diagnostic Code 5295 (lumbosacral 
strain), a 40 percent evaluation is warranted where the 
disorder is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward flexion, loss of lateral motion, arthritic changes 
or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion; a 
20 percent evaluation is warranted for muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side; a 10 percent evaluation is warranted for 
characteristic pain on motion; a noncompensable evaluation is 
warranted where there are only slight subjective symptoms.  
38 C.F.R. § 4.71a, Code 5295.

The Board finds that the veteran's statements as buttressed 
by his neurological examinations indicate that his pain 
symptoms are recurrent, rather than persistent.  Accordingly, 
the entire disability picture is consistent with the criteria 
for no more than a 40 percent evaluation under Diagnostic 
Code 5293.  Inasmuch as the 40 percent evaluation is the same 
as the maximum available for the diagnostic code designated 
for limitation of lumbar motion, evaluation of the veteran's 
condition under that diagnostic code would not be requisite 
or more beneficial to the veteran.  See VAOPGCPREC. 36-97 
(1997).  The provisions of 38 C.F.R. §§ 4.40, 4.45 concerning 
functional loss and limitation of motion due to pain are not 
for consideration where the veteran is in receipt of the 
maximum evaluation due to limitation of motion.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

The Board considers the evidence portrays no more than a 
severe disability with intermittent relief from recurring 
attacks, and that the 40 percent assigned disability rating 
expressly encompasses the flare-ups in this case.  The 
preponderance of the evidence is against a 60 percent or 
higher disability rating.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's back disability has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for degenerative joint 
disease L3-S1 with disc space bulging and severe loss of 
motion is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

